--------------------------------------------------------------------------------

Exhibit 10.4
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of November 28,
2014 (the “Effective Date”) by and between FULL HOUSE RESORTS, INC., a Delaware
corporation (“Company”), and DANIEL R. LEE, an individual (“Executive”), with
respect to the following facts and circumstances:


RECITALS


Company desires to retain Executive as Chief Executive Officer of Company on the
terms and conditions set forth herein. Executive desires to be retained by
Company in such capacity, on the terms and conditions and for the consideration
set forth below.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:


ARTICLE 1


EMPLOYMENT AND TERM


1.1           Employment; Position. Company agrees to engage Executive in the
capacity as Chief Executive Officer of Company, and Executive hereby accepts
such engagement by Company upon the terms and conditions specified below.
Company further agrees to cause Executive to be nominated to stand for election
to the Board of Directors of Company (the “Board”) at any meeting of the
stockholders of Company during which any such election is held during the Term
and Executive’s term as director will expire if he is not reelected. Provided
that Executive is so nominated and is elected to the Board, Executive hereby
agrees to serve as a member of the Board (including as Chairman of the Board)
without additional compensation.


1.2           Term. The term of this Agreement shall commence on the date hereof
and shall continue in force until November 30, 2018, or such earlier date  that
Executive’s employment is terminated under Article 6 below (such period referred
to herein as the “Term”). Executive’s employment hereunder is terminable at will
by Company or by Executive at any time (for any reason or for no reason),
subject to the provisions of Article 6 below.


ARTICLE 2


DUTIES OF EXECUTIVE


2.1           Duties. Executive shall perform all the duties and obligations
generally associated with the positions of Chairman and Chief Executive Officer,
subject to the control and supervision of the Board of Directors, and such
other  executive duties consistent with the foregoing as may be assigned to him
from time to time by the Board of Directors of Company. Executive shall report
to the Board of Directors. Executive shall perform the services contemplated
herein faithfully, diligently, to the best of his ability and in the best
interests of Company. Executive shall devote all his business time and efforts
to the rendition of such services, subject to and as provided in Section 2.3
below. Executive shall, at all times, perform such services in compliance with,
and to the extent of his authority, shall to the best of his ability cause
Company to be in compliance with, any and all laws, rules and regulations
applicable to Company of which Executive is aware. Executive may rely on
Company’s inside counsel and outside lawyers in connection with such matters.
Executive shall, at all times during the Term, in all material respects adhere
to and obey any and all written internal rules and regulations governing the
conduct of Company’s employees, as established or modified from time to time;
provided, however, in the event of any conflict between the provisions of this
Agreement and any such rules or regulations, the provisions of this Agreement
shall control.
 

1

 

 

 
2.2           Location of Services. Executive’s principal place of employment
shall be at Company’s headquarters at such location as Executive and the Board
of Directors shall agree upon. Executive understands he will be required to
travel to Company’s various operations as part of his employment.


2.3           Exclusive Service. Except as otherwise expressly provided herein,
Executive shall devote his entire business time, attention, energies, skills,
learning and best efforts to the business of Company. Executive may participate
in social, civic, charitable, religious, business, educational or professional
associations and serve on the boards of directors of companies, including Myers
Industries, Gabelli Securities and ICTC Corp., so long as such participation
does not materially interfere with the duties and obligations of Executive
hereunder. This Section 2.3, however, shall not be construed to prevent
Executive from making passive outside investments so long as such investments do
not require material time of Executive or otherwise interfere with the
performance of Executive’s duties and obligations hereunder. Executive shall not
make any investment in an enterprise that competes with Company without the
prior written approval of the Board after full disclosure of the facts
and  circumstances; provided, however, that this sentence shall not preclude
Executive from owning up to one percent (1%) of any class of the securities of a
publicly-traded entity (a “Permissible Investment”). During the Term, Executive
shall not directly or indirectly work for or provide services to or, except as
permitted above, own an equity interest in any person, firm or entity engaged in
the casino gaming, card club or horse racing business. In this regard, Executive
acknowledges that the gaming industry is national in scope and that accordingly
this covenant shall apply throughout the United States.  Notwithstanding this
Section 2.3, Company acknowledges that Executive has an existing investment in a
joint venture that is developing a truck stop casino in northwestern Louisiana,
and agrees that (a) such joint venture and the investment of additional funds by
Executive in such joint venture, and (b) the provision of design, supervision
and management services by Executive to the joint venture will not constitute a
violation of this Agreement as long as the scope of services provided does not
materially interfere with the duties and obligations of Executive hereunder.


2.4           Licensing. Executive shall apply for all applicable gaming
licenses within 90 days of the date hereof, or such longer period as is required
to prepare and file such applications. Executive agrees to promptly submit to
the licensing requirements of all jurisdictions in which Company or its
subsidiaries does business. Company shall bear all expenses incurred in
connection with such applications and licenses.


ARTICLE 3


COMPENSATION


3.1           Salary. In consideration for Executive’s services hereunder,
Company shall pay Executive an annual base salary (the “Base Salary”) at the
rate of $350,000 per year, payable in accordance with Company’s regular payroll
schedule from time to time, but no less often than monthly (and less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated withholdings).
 

2

 

 

 
3.2           Bonus. Executive may be eligible to earn cash bonuses with respect
to each year of the Term during which Executive is employed under this Agreement
(an “Annual Bonus”), in an amount determined at the sole discretion of the Board
or its Compensation Committee based on the performance of Company and Executive.
The Board or its Compensation Committee may take into consideration in
determining such Annual Bonus some or all of the following: Company’s overall
profitability and such profitability relative to its peers; the management of
Company’s balance sheet, both in its flexibility and the cost of capital; the
strategic planning for Company and the progress in executing such plans; the
sales, profitability, relative performance and maintenance of each of Company’s
properties and their market position; Company’s return on invested capital and
return on equity; relationships with Company’s lenders and investors;
relationships with regulators, employees and the communities in which Company
operates; execution of construction or refurbishment projects, if any, in terms
of the resultant improvements to the business and the timing and cost of such
projects; the succession planning and organizational development of its
executives and employees; Executive’s overall compensation relative to his
peers; and any other factors that the Board or its Compensation Committee
determines to be appropriate.  Payment of any Annual Bonus(es), to the extent
any Annual Bonus(es) become payable, will be contingent upon Executive’s
continued employment through the applicable payment date, which shall occur on
the date on which annual bonuses are paid generally to Company’s senior
executives (provided that such bonuses shall in any event be paid no later than
March 15 of the year following the year in which the Annual Bonus was earned).


3.3           Stock Option.  On the Effective Date, Company shall grant
Executive a nonqualified stock option to purchase 943,834 shares of Company’s
common stock, at an exercise price per share equal to the closing price per
share of Company’s common stock on the grant date (the “Stock Option”). The
Stock Option shall vest with respect to 25% of the total number of shares
underlying the Stock Option on the first anniversary of the Effective Date, and
with respect to 1/48th of the total number of shares underlying the Stock Option
on each monthly anniversary of the Effective Date thereafter, subject to
Executive’s continued service with Company through the applicable vesting date.
In addition, if Executive remains in continued service with Company until
immediately prior to the consummation of a Change in Control (as defined in
Company’s 2006 Incentive Compensation Plan, as amended from time to time), the
Stock Option shall vest and become exercisable in full immediately prior to the
Change in Control. The terms and conditions of the Stock Option shall be set
forth in a separate option agreement in a form prescribed by Company (the
“Option Agreement”).


ARTICLE 4


EXECUTIVE BENEFITS


4.1           Vacation. Executive shall be entitled to four (4) weeks’ vacation
each calendar year, without reduction in compensation, plus one week in 2014 for
the Christmas holidays, irrespective of the start date.  In the year of
termination or expiration of the contract, Executive shall be entitled to the
same four (4) weeks of vacation per year on a pro rata basis.


4.2           Company Employee Benefits.  Executive shall receive all group
insurance and pension plan benefits and any other benefits on the same basis as
they are available generally to other senior executives of Company under Company
personnel policies in effect from time to time.
 

3

 

 

 
4.3           Benefits. Executive shall receive all other such fringe benefits
as Company may offer to any other senior executive of Company under Company
personnel policies in effect from time to time, such as health and disability
insurance coverage and paid sick leave.  Coverage under such plan shall be
comparable to the coverage currently available under the executive plans of
other similarly-situated companies in the industry, which may include MGM, Wynn,
Pinnacle, and Stations Casinos, whereby Executive can choose his own doctors,
clinics and hospitals and is fully reimbursed for any medical expenses for him
and his dependents.  Company may, at its option, provide such medical insurance
for Executive and his family by purchasing the Aetna “Platinum Plan” or an
equivalent plan reasonably acceptable to Executive and reimbursing Executive for
any required co-payments or deductibles.  Notwithstanding anything to the
contrary contained herein, Company shall determine, in its discretion and based
on advice of Company counsel (which shall be provided to Executive on request),
whether such coverage shall be paid for by Company (in excess of subsidies
provided generally to plan participants) if such payments by Company would
result in penalties assessed against Company or Executive under applicable law
(including without limitation, pursuant to Section 2716 of the Public Health
Service Act or the Patient Protection and Affordable Care Act) and/or the
imposition of taxes on benefits payable under such group health plan(s).  In the
event that Company determines not to provide such coverage, then with respect to
each calendar year during the Term for which such coverage is not provided,
Company shall pay to Executive an additional bonus in an amount equal to the
costs that Executive would have been reimbursed under such coverage for such
calendar year (or portion thereof), payable no later than March 15 of the year
following the year in which the cost was incurred. In the event that Company’s
group health plan does not cover the annual physical examination of Executive
and Executive’s wife, Company shall bear the cost of such examinations,
including reasonable travel costs, at a clinic of Executive’s choice.


4.3.5        Life and Disability Insurance. Subject to Executive satisfying any
medical underwriting requirements (including any required physical
examinations), Company shall use its reasonable business efforts to obtain and
maintain in full force and effect during the Term, term life insurance issued by
an insurance company(s) covering the life of Executive for the benefit of his
designated beneficiary(s) in the amount of $525,000 and long-term disability
insurance providing for a single sum disability payment in an amount equal to
$525,000 (collectively, the “Insurance Policies”)


4.4           Indemnification. Executive shall have the benefit of
indemnification to the fullest extent permitted by applicable law, which
indemnification shall continue after the termination of this Agreement (for any
reason) for such period as may be necessary to continue to indemnify Executive
for his acts during the term hereof. Company shall defend Executive in
connection with any such claims and shall reimburse Executive’s directly
incurred  defense costs. Company shall cause Executive to be covered by the
current policies of directors and officers liability insurance covering
directors and officers of Company, copies of which have been provided to
Executive, in accordance with their terms, to the maximum extent of the coverage
available for any director or officer of Company. Company shall use commercially
reasonable efforts to cause the current policies of directors and officers
liability insurance covering directors and officers of Company to be maintained
throughout the Term and for such period thereafter as may be necessary to
continue to cover acts of Executive during the term of his employment (provided
that Company may substitute therefor, or allow to be substituted therefor,
policies of at least the same coverage and amounts containing terms and
conditions which are, in the aggregate, no less advantageous to the insured in
any material respect).
 
ARTICLE 5


REIMBURSEMENT FOR EXPENSES


5.1           Executive shall be reimbursed by Company for all ordinary and
necessary expenses incurred by Executive in the performance of his duties or
otherwise in furtherance of the business of Company in accordance with the
policies of Company in effect from time to time. Executive shall keep accurate
and complete records of all such expenses, including but not limited to, proof
of payment and purpose.
 

4

 

 

 
ARTICLE 6


TERMINATION


6.1           Termination for Cause or without Cause.  Company shall have the
right to terminate Executive’s employment for Cause or without Cause. Each of
the following events shall constitute Cause.


6.1.1           Failure to Perform Duties. If Executive neglects to perform the
material duties of his employment under this Agreement in a professional and
businesslike manner after having received written notice specifying such failure
to perform and after the expiration following such notice of a period providing
a reasonable opportunity to perform such duties (or as soon thereafter as
practicable so long as Executive commences effectuation of such remedy within
such time period and diligently pursues such remedy to completion as soon as
possible).


6.1.2           Willful Breach. If Executive willfully commits a material breach
of this  Agreement or a material willful breach of his fiduciary duty to
Company.


6.1.3           Wrongful Acts. If Executive is convicted of a felony involving
acts of moral turpitude or commits fraud, misrepresentation, embezzlement or
other acts of material misconduct against Company (including violating or
condoning the violation of any material rules or regulations of gaming
authorities which could have a material adverse effect on Company) that would
make the continuance of his employment by Company materially detrimental to
Company.


6.1.4           Disability. If Executive is physically or mentally disabled from
the performance of a major portion of his duties for a continuous period of 120
days or greater, which determination shall be made in the reasonable exercise of
Company’s judgment, provided, however, if Executive’s disability is the result
of a serious health condition as defined by the federal Family and Medical Leave
Act or any equivalent, applicable state law (“FMLA”), Executive’s employment
shall not be terminated due to such disability at any time during or after any
period of FMLA-qualified leave except as permitted by FMLA. If there should be a
dispute between Company and Executive as to Executive’s physical or mental
disability for purposes of this Agreement, the question shall be settled by the
opinion of an impartial reputable physician or psychiatrist agreed upon by the
parties or their representatives, or if the parties cannot agree within ten days
after a request for designation of such party, then a physician or psychiatrist
designated by the Clark County Medical Association. The certification of such
physician or psychiatrist as to the questioned dispute shall be final and
binding upon the parties hereto.


6.1.5           Failure To Be Licensed. If Executive fails to be licensed in all
jurisdictions in which Company or its subsidiaries has gaming facilities within
the date required by any jurisdiction, or if any of such licenses shall be
revoked or suspended at any time during the Term, then Company may by written
notice to Executive terminate the Agreement for cause.


6.1.6           Executive dies.
 
6.2           [Reserved].
 

5

 

 

 
6.3           Termination by Executive. Executive shall have the right to
terminate Executive’s employment under this Agreement at any time without Good
Reason by giving notice of such termination to Company. In addition, Executive
may terminate his employment under this Agreement on thirty (30) days prior
notice to Company for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean and be limited to (a) a material breach of this Agreement by
Company (including without limitation any material reduction in the authority or
duties of Executive), or any relocation of his or its principal place of
business outside the greater Las Vegas metropolitan areas (without Executive’s
consent) and the failure of Company to remedy such breach within thirty (30)
days after written notice (or as soon thereafter as practicable so long as it
commences effectuation of such remedy within such time period and diligently
pursues such remedy to completion as soon as possible); (b) a termination of
employment by Executive for any reason within six (6) months following a Change
of Control or (c) a termination of employment by Executive for any reason within
thirty (30) days following a Board Stalemate.  For purposes of this Agreement, a
“Board Stalemate” shall occur if, during the Term, (x) Executive nominates up to
two existing Board members to serve as Chairman of the Board and the Board fails
to appoint (determined in accordance with Company’s Bylaws) either of
Executive’s nominees and (y) thereafter, Executive nominates himself to serve as
Chairman of the Board and the Board fails to appoint (determined in accordance
with Company’s Bylaws) Executive as such.


6.4           Effectiveness on Notice. Any termination under this Section 6
(other than death) shall be effective upon receipt of notice by Executive or
Company, as the case may be, of such termination or upon such other later date
as may be provided herein or specified by Company or Executive in the notice,
except as otherwise provided in this Section 6.


6.5           Effect of Termination.


6.5.1           Payment of Salary and Expenses Upon Any Termination. If
Executive’s employment with Company terminates for any reason, the Term shall
terminate concurrently therewith, and Company shall pay or cause to be paid to
Executive all earned but unpaid salary and accrued but unused vacation benefits
(if any) through the Termination Date (as defined below), payable within thirty
(30) days following the Termination Date, or such earlier date as required by
applicable law. In addition, promptly upon submission by Executive of his unpaid
expenses incurred prior to the Termination Date and owing to Executive pursuant
to Article 5, reimbursement for such expenses shall be made.  In addition,
Company shall make all payments and fulfill its obligations provided in Section
4.4.
 
6.5.2           Termination for Cause.  If Executive’s employment and the Term
of this Agreement are terminated for “Cause,” Executive shall not be entitled to
receive any payments other than as specified in Section 6.5.1; provided that
Executive may exercise any vested options and receive any benefits described in
section 6.5.2(a).


(a)           Termination for Disability or Death. In the event of a termination
under Section 6.1.4 (for disability) or 6.1.6 (for death), Executive shall
receive the benefits under the life and long term disability insurance policies
which Company provides pursuant to Section 4.35.  Eligibility and benefits with
regard to either insurance program shall be governed by the provisions of the
insurance program or policy and shall not be the responsibility of Company
except that Company has the obligation to purchase such insurance and make
payments such that the policies remain effective during the Term. In the event
of a termination under Section 6.1.4, the “Covenant Not to Compete” set forth in
Section 7.3 below shall not apply in any respect to Executive and the term of
the “No Hire Away Policy” in Section 7.4 shall be limited to six months from the
date of termination. In addition to those already vested, each outstanding,
unvested Company stock option held by Executive shall conditionally vest and
become exercisable with respect to the number of shares underlying each such
option that would have vested over the one-year period immediately following the
Termination Date, had Executive remained employed by Company during such
one-year period.
 

6

 

 

 
6.5.3           Termination Without Cause or Termination by Executive for Good
Reason. If Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason, then following Executive’s Separation
from Service (as defined below) (such date, the “Termination Date”), in each
case subject to and conditioned upon compliance with Section 6.8 below (in
addition to amounts payable under Section 6.5.1 above):
 
                (a)           Cash Severance. Executive shall be entitled to
receive an amount equal to the greater of (i) the Base Salary to which Executive
would have become entitled had Executive remained employed with Company from the
Termination Date through the fourth anniversary of the Effective Date and (ii)
one (1) year’s Base Salary (the “Severance”), payable in substantially equal
installments in accordance with Company’s normal payroll procedures during the
period commencing on the date of Executive’s “separation from service” from
Company (within the meaning of Section 409A (as defined below) (a “Separation
from Service”) and ending on the fourth anniversary of the Effective Date;
provided, that no Severance payments shall be made prior to the first payroll
date occurring on or after the thirtieth (30th) day following the date of such
Separation from Service  (such payroll date, the “First Payroll Date”) (with
amounts otherwise payable prior to the First Payroll Date paid on the First
Payroll Date without interest thereon); provided, further, that if a Change in
Control that constitutes a “change in control event” within the meaning of
Section 409A occurs within six (6) months before the Termination Date, the
amounts payable under this Section 6.5.3(a) shall be paid in a lump-sum on the
First Payroll Date.


(b)           Benefits. Executive will also be entitled to receive health
benefits coverage for Executive and his dependents, and life and disability
insurance coverage for Executive, under the same or comparable plan(s) or
arrangement(s) under which Executive was were covered immediately before his
termination of employment. Such health benefits and insurance coverage shall be
paid for by Company to the same extent as if Executive were still employed by
Company, and Executive will be required to make such payments as Executive would
be required to make if Executive were still employed by Company. The benefits
provided under this Section 6.5.3(b) shall continue until the earlier of (i)
later of (1) the fourth anniversary of the Effective Date and (2) the first
anniversary of the Termination Date and (ii) the date Executive becomes covered
under any other group health plan or group disability plan (as the case may be)
not maintained by Company or any of its Subsidiaries; provided, however, that if
such other group health plan excludes any pre-existing condition that Executive
or Executive’s dependents may have when coverage under such group health plan
would otherwise begin, coverage under this Section 6.5.3(b) shall continue (but
not beyond the period described in clause (i)(1) of this sentence) with respect
to such pre-existing condition until such exclusion under such other group
health plan lapses or expires. In the event Executive is required to make an
election under Sections 601 through 607 of the Employee Retirement Income
Security Act of 1974, as amended (commonly known as COBRA) to qualify for the
benefits described in this Section 6.5.3(b), the obligations of Company and its
Subsidiaries under this Section 6.5.3(b) shall be conditioned upon Executive’s
timely making such an election. Notwithstanding anything to the contrary
contained herein, if any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), or (ii) Company is otherwise unable to continue to cover
Executive under its group health plans without incurring penalties (including
without limitation, pursuant to Section 2716 of the Public Health Service Act or
the Patient Protection and Affordable Care Act), then, in either case, an amount
equal to each remaining Company subsidy shall thereafter be paid to Executive in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof). In addition, Company shall continue to
maintain each Insurance Policy until the earlier of (x) the fourth anniversary
of the Effective Date and (y) the first anniversary of the Termination Date.
 

7

 

 

 
(c)           Stock Options.  In addition to those already vested, each
outstanding, unvested Company stock option held by Executive shall conditionally
vest and become exercisable in full. For the avoidance of doubt, all such equity
awards shall remain outstanding and eligible to vest following the Termination
Date and shall actually vest and become exercisable (if applicable) and
non-forfeitable upon the effectiveness of the Release.


(d)           The “Covenant Not to Compete” set forth in Section 7.3 below shall
not apply in any respect to Executive (except as the same may affect his
entitlement to payments under Section 6.5.3(a) hereof) and the term of the “No
Hire Away Policy” in Section 7.4 shall be limited to six months from the date of
termination.


Notwithstanding the foregoing, it shall be a condition to Executive’s right to
receive the amounts provided for in Sections 6.5.3(a) – (c) hereof that
Executive (or Executive’s estate or beneficiaries, if applicable) execute and
deliver to Company an effective release of claims in substantially the form
attached hereto as Exhibit A (the “Release”) within twenty-one (21) days (or, to
the extent required by law, forty-five (45) days) following the Termination Date
and that Executive (or Executive’s estate or beneficiaries, if applicable) not
revoke such Release during any applicable revocation period.  In addition,
Company shall execute a general release of claims in substantially the form
attached hereto as Exhibit B. Should Executive compete with Company or its
subsidiaries prior to the end of fourth anniversary of the Effective Date in a
manner that would have violated Section 7.3 but for the effect of Section
6.5.3(d), Executive shall not be entitled to receive any additional payments
from Company under this Section 6.5.3 with respect to periods after the
commencement of any such competitive activity or otherwise and all such
remaining obligations shall be extinguished.


6.6.          Suspension. In lieu of terminating Executive’s employment
hereunder for Cause under Section 6.1, Company shall have the right, at its sole
election, to suspend the performance of duties by Executive under this Agreement
during the continuance of events or circumstances under Section 6.1 for an
aggregate of not more than 30 days during the Term (the “Default Period”) by
giving Executive written notice of Company’s election to do so at any time
during the Default Period. Company shall have the right to extend the Term
beyond its normal expiration date by the period(s) of any suspension(s).
Company’s exercise of its right to suspend the operation of this Agreement shall
not preclude Company from subsequently terminating Executive’s employment
hereunder. Executive shall not render services to any other person, firm or
corporation in the casino business during any period of suspension. Executive
shall be entitled to continued compensation and benefits pursuant to the
provisions of this Agreement during the Default Period, including vesting of
stock options under Section 3.3 or 6.5.3 hereof.


6.7           Exercisability of Options. The stock option agreements shall
provide that all vested options will terminate on the earlier of (a) the
expiration of the ten (10) year term of such options, or (b) one (1) year after
the termination of Executive’s employment with Company, regardless of the cause
of such termination, except that, in the event of a termination for Cause or
Executive’s termination without Good Reason, all vested options will terminate
on the earlier of (I) the expiration of the ten (10) year term of such options,
or (II) ninety (90) days after the termination of Executive’s employment with
Company. The stock option agreements shall provide that unvested options will
terminate on the termination of Executive’s employment with Company, except to
the extent that such options become vested as a result of such termination under
the terms of the governing stock option agreement or the terms of this
Agreement.
 

8

 

 

 
6.8           Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 6.5.3 hereof, shall be paid
to Executive during the six (6)-month period following Executive’s Separation
from Service if Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”).
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such six (6)-month
period (or such earlier date upon which such amount can be paid under Section
409A without resulting in a prohibited distribution, including as a result of
Executive’s death), Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such period.
 
ARTICLE 7


CONFIDENTIALITY


7.1           Nondisclosure of Confidential Material. In the performance of his
duties, Executive may have access to confidential records, including, but not
limited to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”); provided, however, that financial
information shall not be considered Confidential Information after the
expiration of one year following termination of Executive’s employment, and all
other information shall not be considered Confidential Information after the
expiration of two years following termination of Executive’s employment. All
such Confidential Material is considered secret and is disclosed to Executive in
confidence. Executive acknowledges that the Confidential Material constitutes
proprietary information of Company which draws independent economic value,
actual or potential, from not being generally known to the public or to other
persons who could obtain economic value from its disclosure or use, and that
Company has taken efforts reasonable under the circumstances, of which this
Section 7.1 is an example, to maintain its secrecy. Except in the performance of
his duties to Company or as required by a court order, Executive shall not,
directly or indirectly for any reason whatsoever, disclose, divulge,
communicate, use or otherwise disclose any such Confidential Material, unless
such Confidential Material ceases to be confidential because it has become part
of the public domain (not due to a breach by Executive of his obligations
hereunder). Executive shall also take all reasonable actions appropriate to
maintain the secrecy of all Confidential Information. All records, lists,
memoranda, correspondence, reports, manuals, files, drawings, documents,
equipment, and other tangible items (including computer software), wherever
located, incorporating the Confidential Material, which Executive shall prepare,
use or encounter, shall be and remain Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement, or whenever requested by Company or discovered by Executive,
Executive shall promptly use his best efforts to deliver to Company any and all
of the Confidential Material, not previously delivered to Company, that is in
the possession or under the control of Executive.   Provided that Executive
returns all Confidential Materials as required by this provision, this provision
shall not apply to the use by Executive of information that Executive knows or
has learned in the course of his employment by Company and that Executive cannot
avoid using in the course of his duties in any subsequent employment.
 

9

 

 

 
7.2           Assignment of Intellectual Property Rights.  Any ideas, processes,
know-how, copyrightable works, mask works, trade or service marks, trade
secrets, inventions, developments, discoveries, improvements and other matters
that may be protected by intellectual property rights, that relate to Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the “Executive Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of Company, shall be deemed works made for hire and are the property of
Company. In the event that for whatever reason such Executive Work Product shall
not be deemed a work made for hire, Executive agrees that such Executive Work
Product shall become the sole and exclusive property of Company, and Executive
hereby assigns to Company his entire right, title and interest in and to each
and every patent, copyright, trade or service mark (including any attendant
goodwill), trade secret or other intellectual property right embodied in
Executive Work Product. Company shall also have the right, in its sole
discretion to keep any and all of Executive Work Product as Company’s
Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
Company, and no further consideration is or shall be provided to Executive by
Company with respect to these provisions. Executive agrees to execute any
assignment documents Company may require confirming Company’s ownership of any
of Executive Work Product. Executive also waives any and all moral rights with
respect to any such works, including without limitation any and all rights of
identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications.


7.3           Covenant Not to Compete. In the event this Agreement is terminated
by Company for Cause under Section 6.1 above, or by Executive without Good
Reason, then for a period of one year after the effective date of such
termination, Executive shall not, directly or indirectly, work for or provide
services to or own an equity interest (except for a Permissible Investment) in
any person, firm or entity engaged in the casino gaming, card club or horse
racing business which competes against Company in any “market” in which Company
owns or operates a casino, card club or horse racing facility. For purposes of
this Agreement, “market” shall be defined as the area within a 100 mile radius
of any casino, card club or horse racing facility owned or operated by
Company.  Design or development of a casino that does not operate during the
non-compete period does not constitute competition.


7.4           No Hire Away Policy. In the event this Agreement is terminated
prior to the normal expiration of the Term, either by Company for Cause under
Section 6.1 above, or by Executive without Good Reason, then for a period of one
year after the effective date of such termination, Executive shall not, directly
or indirectly, for himself or on behalf of any entity with which he is
affiliated or employed, hire any person known to Executive to be an employee of
Company or any of its subsidiaries (or any person known to Executive to have
been such an employee within six months prior to such occurrence unless such
employee was laid-off or terminated by Company). Executive shall not be deemed
to hire any such person so long as he did not directly or indirectly engage in
or encourage such hiring.


7.5           Non-Solicitation of Customers. During the Term and for a period of
one year thereafter, or for a period of one year after the earlier termination
of this Agreement prior to the expiration of the Term, and regardless of the
reason for such termination (whether by Company or Executive), Executive shall
not use customer lists or Confidential Material to solicit any customers of
Company or its subsidiaries or any of their respective casinos or card clubs, or
knowingly encourage any such customers to leave Company’s casinos or card clubs
or knowingly encourage any such customers to use the facilities or services of
any competitor of Company or its subsidiaries.


7.6           Irreparable Injury. The promised service of Executive under this
Agreement and the other promises of this Article 7 are of special, unique,
unusual, extraordinary, or intellectual character, which gives them peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law.
 

10

 

 

 
7.7           Remedies for Breach. Executive agrees that money damages will not
be a sufficient remedy for any breach of the obligations under this Article 7
and Article 2 hereof and that Company shall be entitled to injunctive relief
(which shall include, but not be limited to, restraining Executive from directly
or indirectly working for or having an ownership interest (except for a
Permissible Investment in any person engaged in the casino, gaming or horse
racing businesses) which violates this Agreement) and to specific performance as
remedies for any such breach. Executive agrees that Company shall be entitled to
such relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of proving actual damages and
without the necessity of posting a bond or making any undertaking in connection
therewith. Any such requirement of a bond or undertaking is hereby waived by
Executive and Executive acknowledges that in the absence of such a waiver, a
bond or undertaking might otherwise be required by the court. Such remedies
shall not be deemed to be the exclusive remedies for any breach of the
obligations in this Article 7, but shall be in addition to all other remedies
available at law or in equity.
 
ARTICLE 8


FEES AND COSTS


8.1           Fees and Costs.  The prevailing party in any litigation resulting
from disagreements between Company and Executive regarding this Agreement, as
determined by the courts, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs, expenses, and attorneys’
fees.  Such reimbursement, however, shall be limited to the lesser of the total
amount expended by either party.


ARTICLE 9


MISCELLANEOUS


9.1           Representations. Executive hereby represents and warrants to
Company that (a) Executive is entering into this Agreement voluntarily and that
the performance of Executive’s obligations hereunder will not violate any
agreement between Executive and any other person, firm, organization or other
entity, and (b) Executive is not bound by the terms of any agreement with any
previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by Executive’s entering into this Agreement and/or providing
services to Company pursuant to the terms of this Agreement.  Company represents
that Company has all corporate authority and all actions have been taken for it
to enter into this Agreement, that this Agreement will not violate the terms of
any other material agreements to which it is a party, and that the signatory to
this Agreement on Company’s behalf has all required corporate authority to bind
Company to this Agreement.
  
9.2           Amendments. The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.


9.3           Entire Agreement. This Agreement and the Stock Option Agreement
constitute the total and complete agreement of the parties and supersedes all
prior and contemporaneous understandings and agreements heretofore made, and
there are no other representations, understandings or agreements.


9.4           Counterparts. This Agreement may be executed in one of more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.  Signatures delivered on
electronically transmitted documents shall be effective to bind the signatory as
though such documents were delivered in physical form.
 

11

 

 

 
9.5           Severability. Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by a court of
competent jurisdiction to be invalid or unenforceable, the court finding such
invalidity or unenforceability shall modify or reform this Agreement to give as
much effect as possible to the terms and provisions of this Agreement. Any term
or provision which cannot be so modified or reformed shall be deleted and the
remaining terms and provisions shall continue in full force and effect.


9.6           Waiver or Delay. The failure or delay on the part of Company, or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.


9.7           Successors and Assigns. This Agreement shall be binding on and
shall inure to the benefit of the parties to it and their respective heirs,
legal representatives, successors and assigns, except as otherwise provided
herein.


9.8           No Assignment or Transfer. Neither this Agreement nor any of the
rights, benefits, obligations or duties hereunder may be assigned or transferred
by Executive or by Company (except that Company may assign this Agreement to any
affiliate of Company and this Agreement shall inure to the benefit of and be
binding upon any successor of Company which may acquire, directly or indirectly,
by merger, consolidation, purchase, or otherwise, all or substantially all of
the assets of Company, and Executive may transfer his rights under section 3.3
and the associated agreements for no consideration in connection with estate
planning and in accordance with applicable law). Any prohibited, purported
assignment or transfer by Executive shall be void.


9.9           Necessary Acts. Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.


9.10         Governing Law. This Agreement and all subsequent agreements between
the parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.


9.11         Notices. All notices, requests, demands and other communications to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 4 days after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at his address
set forth as follows or any other address that any party may designate by
written notice to the other parties:


          To Executive:    at Executive’s most recent address on the records of
Company
 

 
with copy to:
C. Kevin McGeehan
Irell & Manella
1800 Avenue of the Stars, Suite 900
Los Angeles, CA  90067
Telephone: 310. 203. 7110
 Facsimile:   310. 282. 5640

 

12

 

 

 
To Company:
 

 
Full House Resorts, Inc.
4670 South Fort Apache Road, Suite 190
Las Vegas, NV 89147
Telephone: 702. 221. 7800
Facsimile: 702. 221. 8101
     
with copy to:
Steven Stokdyk
Latham and Watkins LLP
355 South Grand Avenue
Los Angeles, CA   90071
Telephone: 213. 485. 1234
Facsimile: 213. 891. 8763

 
9.12         Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if Company determines, in its good faith judgment, that any transfer
or deemed transfer of funds hereunder is likely to be construed as a personal
loan prohibited by Section 13(k) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), then such transfer or deemed transfer shall not be made to the extent
necessary or appropriate so as not to violate the Exchange Act and the rules and
regulations promulgated thereunder.


9.13         Section 409A of the Code.


9.13.1           To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder (together,
“Section 409A”). Notwithstanding any provision of this Agreement to the
contrary, if Company determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A, Company shall work in good faith
with Executive to adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A,
including without limitation, actions intended to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A, and/or (ii) comply
with the requirements of Section 409A; provided, however, that this Section
9.13.1 shall not create an obligation on the part of Company to adopt any such
amendment, policy or procedure or take any such other action, nor shall Company
have any liability for failing to do so.


9.13.2           Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A.


9.13.3           To the extent that any payments or reimbursements provided to
Executive under this Agreement are deemed to constitute compensation to
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
 

13

 

 

 
9.14         Headings and Captions. The headings and captions used herein are
solely for the purpose of reference only and are not to be considered as
construing or interpreting the provisions of this Agreement.


9.15         Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.


9.16         Counsel. Executive has been advised by Company that he should
consider seeking the advice of counsel in connection with the execution of this
Agreement and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.


9.17         Withholding of Compensation. Executive hereby agrees that Company
may deduct and withhold from the compensation or other amounts payable to
Executive hereunder or otherwise in connection with Executive’s employment any
amounts required to be deducted and withheld by Company under the provisions of
any applicable Federal, state and local statute, law, regulation, ordinance or
order.
 
[SIGNATURE PAGE FOLLOWS]
 

14

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

       
FULL HOUSE RESORTS, INC.,
 
a Delaware corporation
        By: 
  /s/ Carl Braunlich
   
Name:  Carl Braunlich
   
Title:    Director
       
“EXECUTIVE”
       
  /s/ Daniel R. Lee
 
Daniel R. Lee

 

S-1

 

 

 
EXHIBIT A


GENERAL RELEASE


For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Full House Resorts, Inc., a Delaware
corporation (the “Company”) and each of its partners, subsidiaries, associates,
affiliates, successors, heirs, assigns, agents, directors, officers, and
employees, of and from any and all manner of action or actions, cause or causes
of action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which the undersigned now has or may hereafter
have against the Releasees, or any of them, by reason of any matter, cause, or
thing whatsoever from the beginning of time to the date hereof. The Claims
released herein include, without limiting the generality of the foregoing, any
Claims in any way arising out of, based upon, or related to the employment or
termination of employment of the undersigned by the Releasees, or any of them;
any alleged breach of any express or implied contract of employment; any alleged
torts or other alleged legal restrictions on Releasees’ right to terminate the
employment of the undersigned; and any alleged violation of any federal, state
or local statute or ordinance including, without limitation, Title VII of the
Civil Rights Act of 1964, the Age Discrimination In Employment Act, the
Americans With Disabilities Act, and the Nevada Fair Employment Practices Act.
Notwithstanding the foregoing, this general release (the “Release”) shall not
operate to release any rights or claims of the undersigned (i) to payments or
benefits under Sections 3.3, 4.4, 5, 6, 8.1, and Article 9 of that certain
Employment Agreement, effective as of  November 28, 2014, between Full House,
Inc. and the undersigned (the “Employment Agreement”) and any stock option
agreements between Executive and Full House, Inc., whichever is applicable to
the payments and benefits provided in exchange for this Release, (ii) to
payments or benefits under any equity award agreement between the undersigned
and Company, (iii) with respect to Article V of the Employment Agreement, (iv)
to accrued or vested benefits the undersigned may have, if any, as of the date
hereof under any applicable plan, policy, practice, program, contract or
agreement with Company, (v) to any Claims, including claims for indemnification
and/or advancement of expenses, arising under any indemnification agreement
between the undersigned and Company or under the bylaws, certificate of
incorporation of other similar governing document of Company, or (vi) to any
Claims which cannot be waived by an employee under applicable law.
 
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

     
(A)           EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE;
      (B)           EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE
BEFORE SIGNING IT; AND        (C)           EXECUTIVE HAS SEVEN (7) DAYS AFTER
SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND THIS RELEASE WILL BECOME
EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD.

 

A-1

 

 

 
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.
 
The undersigned agrees that if Executive hereafter commences any suit arising
out of, based upon, or relating to any of the Claims released hereunder or in
any manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.
 
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
 
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.

             
Daniel R. Lee
 

 

A-2

 

 

 
EXHIBIT B


GENERAL RELEASE


For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, which are set forth in that certain Employment Agreement, dated
November 28, 2014 (the “Employment Agreement”) between Full House Resorts, Inc.
(the “Company”) and Daniel R. Lee (“Executive”), the Company, for itself and for
(a) its subsidiaries, related and affiliated companies, (b) its predecessors,
successors and assigns (c) its current and past officers and directors, and (d)
its agents and employees, and in each case does hereby release and forever
discharge the “Releasees” hereunder, consisting of Executive and his heirs and
assigns, of and from any and all manner of action or actions, cause or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, fixed or contingent that are known as of the
date hereof (hereinafter called “Claims”), which the Company or any of its
subsidiaries, related and affiliated companies, predecessors, successors,
assigns, current and past officers and directors, agents and employees now have
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  Notwithstanding the foregoing, this General Release shall not operate
to release any Claims which the undersigned may have relating to or arising out
of (i) Executive’s intentional, willful or reckless misconduct, (ii) Executive’s
fraud or breach of fiduciary duty or (iii) claims the Company does not know or
suspect to exist in its favor as of the date hereof (the “Unreleased Claims”).


The Company represents and warrants that there has been no assignment or other
transfer of any interest in any Claim (other than Unreleased Claims) which it
may have against the Releasees, or any of them.  The Company agrees that if it
or any of its subsidiaries, related and affiliated companies, predecessors,
successors, assigns, current and past officers and directors, agents and
employees hereafter commences any suit arising out of, based upon, or relating
to any of the Claims released hereunder or in any manner asserts against
Releasees, or any of them, any of the Claims released hereunder, then the
Company agrees to pay to Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all reasonable attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim.
 
The Company further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Releasees, or any of them, who
have consistently taken the position that they have no liability whatsoever to
the Company.
 
IN WITNESS WHEREOF, the Company has executed this Release as of this ___ day of
________, 20__.

         
FULL HOUSE RESORTS, INC.
            By:              
Its:  Vice Chairman of the Board of Directors
 

 

B-1

 

 